Citation Nr: 0806285	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-25 324A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 
percentage for a post-traumatic stress disorder (PTSD) prior 
to July 2003.

2.  Entitlement to a rating in excess of 50 percentage for 
PTSD since July 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2002 rating action that granted service 
connection for PTSD and assigned an initial 30 percentage 
rating from October 2001.  Because the claim for a higher 
initial rating involves a request for a higher rating 
following the initial grant of service connection, the Board 
has characterized it in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

By rating action of August 2005, the RO increased the rating 
of the veteran's PTSD to 50 percentage from July 2003; the 
matters of an initial rating in excess of 30 percentage prior 
to July 2003, and a rating in excess of 50 percentage since 
July 2003 remain for appellate consideration.

In January 2006, the veteran at an RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of February 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to July 2003, the veteran's PTSD was manifested by 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as a depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss; he generally functioned 
satisfactorily, with normal routine behavior, self-care, and 
conversation, and there was no suspiciousness or panic 
attacks. 

3.  Since July 2003, the veteran's PTSD has been manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a constricted affect, panic attacks, impairment of memory and 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percentage for PTSD prior to July 2003 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating in excess of 50 percentage for 
PTSD since July 2003 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code (DC) under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the VA must furnish him at least 
general notice of that requirement.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percentage to 
as much as 100 percentage (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In this case, a post-rating March 2006 RO letter informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims, and to advise the RO 
as to whether there was medical evidence (such as statements 
from doctors and examinations containing clinical findings) 
showing treatment for his disability, and lay evidence (such 
as statements from people who witnessed his symptoms and how 
they affected him) demonstrating a worsening of disability.  
That letter also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that the disability had worsened).  

The October 2007 Supplemental Statement of the Case (SSOC) 
informed the veteran that, if an increase in disability was 
found, a disability rating would be determined by applying 
relevant DCs which provided for a range in severity from 0 
percentage to 100 percentage, based on the nature and 
symptoms of the condition, their severity and duration, and 
their impact upon employment.  The 2007 SSOC also provided 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence showing an increase in the disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The March 2006 RO letter also notified the veteran that the 
VA would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and requested the 
veteran to furnish any evidence or information that he had 
that pertained to his claims.  The Board thus finds that the 
2006 RO letter and the 2007 SSOC collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and  (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the initial September 2002 and August 2005 rating 
actions on appeal.  However, the Board finds that, in this 
appeal, the delay in issuing the full 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudications, in that 
his claims were fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran and his 
representative have been notified of what was needed to 
substantiate his claims, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2006 RO 
notice letter, the RO gave the veteran and his representative 
further opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in October 2007 (as 
reflected in the SSOC).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the September 2003 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in the October 2007 SSOC.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has, to the 
extent possible, been accomplished.  The RO, on its own 
initiative and pursuant to the Board remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA medical 
records through 2007 as well as releases for records from the 
Huntington and Prestonsburg Vet Center (per the March 2006 RO 
letter).  In August 2002 and July 2007, the veteran was 
afforded comprehensive VA examinations in connection with his 
claims; these reports are of record and have been considered 
in adjudicating these claims.  A transcript of the veteran's 
January 2006 Board hearing testimony has been associated with 
the claims folder.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.  The Board remand instructed 
the RO to obtain copies of all records of psychiatric 
treatment and evaluation of the veteran at the Lexington, 
Kentucky VA Medical Center (VAMC), but in March 2006 a VAMC 
records development specialist responded that that medical 
facility had no records of the veteran. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD was initially rated 30 percentage 
disabling prior to July 2003, and has been rated 50 
percentage disabling since July 2003 under the provisions of 
38 C.F.R. § 4.130, DC 9411.  Under that DC, a 30 percentage 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percentage rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percentage rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percentage rating requires total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting oneself 
or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD was not 
more than 30 percentage disabling at any time since the 
initial grant of service connection prior to July 2003.  The 
medical evidence of record documents that, while the service-
connected psychiatric disability was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as a 
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss, the veteran generally functioned satisfactorily, 
with normal routine behavior, self-care, and conversation, 
and there was no suspiciousness or panic attacks. 

On October 2001 evaluation at a Vet Center, a social worker 
stated that, despite the veteran's problems with memory and 
concentration, he remained working at his job as a diesel 
mechanic at a trucking company.  The veteran's social and 
industrial functioning was noted to be impaired by 
depression, anxiety, panic attacks, and problems with 
personal hygiene.  The assessment was PTSD, and a current 
Global Assessment of Functioning (GAF) score of 43 was 
assigned, with a score of 45 for the past year.  When seen 
again in November 2001 and January and March 2002, the 
veteran was noted to be having more difficulties at work, as 
well as family problems.  In March 2002, he complained of 
recurrent nightmares and memory problems.

On June 2002 VA outpatient psychiatric evaluation, the 
veteran complained of flashbacks, intrusive thoughts, and 
nightmares of his Vietnam experiences.  On examination, the 
veteran was alert, oriented, and cooperative, with an anxious 
mood, but normal speech, appropriate affect, and no psychotic 
symptoms or suicidal or homicidal ideation.  The assessment 
was chronic PTSD.

On August 2002 VA psychiatric examination, the veteran was 
noted to have been working as a maintenance mechanic at a 
trucking company for the past 16 years.  He complained of 
problems with attention and focus at times due to anxiety, as 
well as sleep problems, nervousness, and depression.  He 
lived with his wife, who reported that the veteran was more 
isolated and had declining interest and participation in 
household activities.  The veteran reported a good current 
marital relationship, but avoided social gatherings and 
outings and making friendships.  He state that he enjoyed 
fishing, but his work schedule prevented him from engaging in 
this sport, and he was no longer motivated in his former 
interest in antique cars.  He sometimes mowed the lawn.

On mental status examination, the veteran was casually 
dressed, with fair hygiene and grooming.  Mood was dysthymic 
and congruent, and affect restricted, with good memory and 
coherent and normal speech.  He denied hallucinations, and 
was oriented in 3 spheres, with no evidence of delusions.  He 
admitted to occasional passive suicidal thoughts, but denied 
any current intent or plan, and there were no homicidal 
thoughts.  He performed calculations without error.  The 
diagnosis was PTSD with problems sustaining attention because 
of anxiety and depression which had caused significant 
distress and impairment in social and occupational areas of 
function, and a GAF score of 54 was assigned.                      

On November 2002 VA outpatient psychological evaluation, the 
veteran complained of sleep problems.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms prior 
to July 2003 were indicative of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as a depressed mood, anxiety, 
chronic sleep impairment, and mild memory loss, thus meeting 
the criteria for no more than an initial 30 percentage 
rating.  However, he generally functioned satisfactorily, 
with normal routine behavior, self-care, and conversation, 
and the Board notes that there was no suspiciousness or panic 
attacks. 

Moreover, the Board finds that the symptoms associated with 
the veteran's PTSD simply did not meet the criteria for at 
least the next higher 50 percentage rating prior to July 
2003, that is, occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment and abstract thinking; 
and difficulty in establishing and maintaining effective work 
and social relationships.
 
The Board also notes that, prior to July 2003, the veteran 
had been assigned GAF scores ranging from 43 to 54, as 
reflected in VA clinical records and examination reports.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 41 and 50 are 
indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, inability to keep a job).  GAF 
scores between 51 and 60 are indicative of moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few 
friends, having conflicts with peers or co-workers).    
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record prior to July 
2003 fails to show that the veteran's psychiatric symptoms 
included severe obsessional rituals, frequent shoplifting, 
inability to keep a job, a flat affect, circumstantial 
speech, panic attacks, or having conflicts with peers or co-
workers.  Rather, they indicate that he had a meaningful 
interpersonal relationship with his wife, and remained 
gainfully employed.

The Board also finds that the veteran's PTSD is not more than 
50 percentage disabling since July 2003.  While the medical 
evidence documents occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a constricted affect, panic attacks, impairment of memory and 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships, he does not have circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, or impaired abstract 
thinking.  Neither does he exhibit suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene required for a 70 
percentage rating.
   
In July 2003 VA outpatient social work evaluation, the 
veteran complained of exacerbation of anxiety and PTSD 
symptoms.  When seen again in August, a GAF score of 52 was 
assigned.  

On September 2003 VA outpatient mental health evaluation, the 
veteran complained of sleep problems, nightmares of Vietnam 
several times per week, poor concentration which caused 
problems at work, nervousness, lack of drive and motivation, 
low self-esteem, and fleeting thoughts of suicide without a 
plan or action.  He was currently employed as a heavy 
equipment mechanic.  On mental status examination, he was 
alert, oriented in 4 spheres, and cooperative, and dressed 
casually and appropriately.  He was very anxious and 
restless, affect was flat, and mood depressed, but speech was 
articulate and coherent.  Thought process and perception were 
within normal limits, and content was normal, and he had no 
suicidal or homicidal ideation.  Insight, judgment, and 
intelligence were good.  The diagnoses were PTSD and major 
depressive disorder, and a GAF score of 60 was assigned.  

On October 2003 VA outpatient mental health evaluation, the 
veteran reported improvement of sleep problems with 
prescribed medication, but complained of irritability and 
anxiety.  On examination, he was neat and clean, with a 
slightly dysthymic mood and congruent affect.  He was calm, 
pleasant, and soft-spoken, with short and relevant answers to 
questions.  The assessments were PTSD, major depression, and 
unspecified drinking behavior.  When seen again in December, 
the veteran reported difficulty getting to sleep, and being 
awakened from sleep by nightmares, and also complained of 
flashbacks and poor impulse control.  He stated that he had 
difficulty concentrating at his job as a heavy equipment 
mechanic.  On examination, the veteran was alert and oriented 
in 3 spheres, with a subdued mood and constricted affect.  
There was no suicidal or homicidal ideation or evidence of 
psychosis, and speech was relevant and coherent.  Memory was 
poor, and concentration impaired.  The assessment was chronic 
and severe PTSD, and a GAF score of 52 was assigned.

On February 2004 VA outpatient metal health evaluation, the 
veteran denied depression, suicidal ideation, and problems 
with his wife or family. On examination, the veteran was 
alert, oriented in 3 spheres, and well groomed, with a 
somewhat blunted affect that was congruent with his mood.  
Insight and judgment were good, and thought process was 
clear.  He denied hallucinations.  The assessment was stable 
PTSD with no problems at work or home.  When seen again in 
July, the veteran was neatly dressed, alert, and oriented in 
3 spheres on examination, with a subdued mood and broad 
affect.  There was no suicidal or homicidal ideation or 
evidence of psychosis, and speech was relevant and coherent.  
Judgment and insight were fair, and thought process was goal-
directed.  The assessment was PTSD, and a GAF score of 58 was 
assigned.  On examination in November, the veteran was neat, 
clean, alert, and oriented, with relevant and coherent 
speech.  Thoughts were goal-directed, and cognition intact.  
There was no suicidal or homicidal ideation or evidence of 
psychosis.  The assessment was PTSD with ongoing anxiety, but 
the examiner noted that the veteran had not been taking 
prescribed medications consistently.                
   
On January 2005 VA outpatient mental health evaluation, the 
veteran complained of anxiety and nightmares.  On examination 
in March, he was alert and oriented in      3 spheres, with a 
subdued mood and constricted affect.  There was no suicidal 
or homicidal ideation or evidence of psychosis, and judgment 
and insight were fair.  Thought process was goal-directed.  
The assessment was chronic PTSD.  When seen again in June, 
the veteran reported problems with mood control, sleep, and 
irritability.  On examination, the veteran was alert and 
oriented in 3 spheres, with a slightly dysthymic mood and 
constricted affect.  There was no suicidal or homicidal 
ideation or evidence of psychosis or delusions, and the 
assessment was PTSD.  In September, the veteran reported a 
good appetite and full-time employment as a heavy equipment 
mechanic, about which job he had no complaints.  On 
examination, he was alert and oriented in 3 spheres, with a 
fair mood and constricted affect.  There was no suicidal or 
homicidal ideation or hallucinations, and cognition was 
intact.  Insight was good, and thought process linear and 
coherent.  The assessment was stable PTSD.

At the January 2006 Board hearing, the veteran and his wife 
testified about the degree of severity of his PTSD and how it 
impaired him functionally.  He complained of panic attacks a 
couple of times per month, as well as memory loss that 
affected him at work, in that he had to double check his work 
to ensure that he completed his tasks.  He denied suicidal 
ideation.  His wife testified about the veteran's complaints 
of work pressures and their lack of social life.      

On January 2006 VA outpatient mental health evaluation, the 
veteran was noted to be doing fine on his current medication 
regimen with respect to mood, appetite, concentration, and 
interest.  On mental status examination, he was groomed, 
cooperative, and relaxed, with good eye contact and rapport.  
Speech was normal, affect appropriate, and mood normothymic.  
Thought process and content were logical and goal-directed, 
without any delusions or suicidal or homicidal ideation or 
plans.  Perception was free of hallucinations and illusions.  
Cognition was intact, and insight fair.  The assessment was 
PTSD.  When seen again in April, the veteran reported 
maintaining progress with respect to mood, concentration, 
interest, anxiety, and frequency of nightmares.  He 
complained of fragmented sleep and persistent intensity of 
nightmares.  On mental status examination, he was groomed, 
cooperative, and relaxed, with good eye contact and rapport.  
Speech was normal, affect appropriate, and mood normothymic.  
Thought process and content were logical and goal-directed, 
without any delusions or suicidal or homicidal ideation or 
plans.  There were no hallucinations or illusions.  Cognition 
was intact, and insight fair.  The assessment was PTSD.

In an April 2006 statement, the veteran's wife reported that 
she and the veteran had no social life, and that he was 
depressed and fatigued, with mood swings, and felt under 
pressure at work.  

On July 2007 VA examination, the veteran complained of 
depression, anxiety, insomnia, fatigue, diminished self-
worth, poor appetite, and difficulty with concentration.  The 
examiner noted that his anger and irritability were somewhat 
lessened with prescribed medications, that he had panic 
attacks a few times per month, and that his psychiatric 
symptoms had caused significant marital strife.  The veteran 
reportedly enjoyed the company of his granddaughter, and his 
PTSD did not interfere with their relationship.  With respect 
to social relationships, the veteran had a few friends who 
visited him at home at least 3 or 4 times per month, but he 
would not visit them at their homes.  He ate at a local 
restaurant that was familiar to him, and belonged to a 
military society and planned to attend their annual reunion.  
With respect to leisure pursuits, the veteran enjoyed driving 
a sport motorized vehicle and gardening, as well as working 
around the house, although with diminished pleasure in these 
hobbies.  There was no history of suicide attempts, violence, 
or assaultiveness.

On examination, the veteran was clean and casually dressed, 
with hesitant speech and a guarded but cooperative attitude.  
Affect was constricted, and mood anxious, hopeless, 
depressed, and dysphoric.  He was unable to perform immediate 
recall or calculations, or spell a word backwards.  He was 
oriented in 3 spheres.  Thought process showed paucity of 
ideas and perseveration, and content showed intermittent 
paranoid ideation, but there were no delusions, 
hallucinations, or suicidal or homicidal thoughts, and 
thinking was goal-directed and logical.  Sleep was restless 
and non-restorative, and he was often fatigued the next day.  
There was no inappropriate behavior, and he interpreted 
proverbs appropriately.  He had nonspecific compulsions, as 
well as panic attacks a few times per month.  Impulse control 
was good, and there were no episodes or violence.  He 
maintained personal hygiene.  The examiner noted that the 
veteran's symptoms created stress and agitation when driving, 
leaving home, and in crowds.  Memory was moderately impaired, 
in that he had difficulty remembering peoples' names, and he 
lost his train of thought.  Judgment was goal-directed and 
within normal limits.  The examiner opined that the veteran 
was capable of managing his financial affairs.  He was 
currently employed on a full-time basis as a truck mechanic, 
and had lost          1 week from work during the past year 
due to illness.  

The diagnosis was PTSD, and a GAF score of 59 was assigned.  
The examiner commented that the veteran demonstrated moderate 
to serious symptoms including persistent depression, anxiety, 
and irritability, with difficulty expressing his emotions and 
communicating with others, poor judgment at times, and 
chronic agitation.  His interpersonal relationships were 
affected by his avoidance, isolation, and low frustration 
tolerance, and he was unable to work as productively as in 
the past.  He had significant difficult working with or just 
being around other individuals, and his memory and 
concentration affected his work.  His family life provided 
intermittent stability, with recent marital strife following 
periods of isolation and anger outbursts.              

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD has not 
been more than 50 percentage disabling since July 2003.  The 
medical evidence of record documents that his psychiatric 
disability has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a constricted affect, panic attacks, 
impairment of memory and judgment, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  However, the Board 
notes that he does not have circumstantial, circumlocutory, 
or stereotyped speech, difficulty in understanding complex 
commands, or impaired abstract thinking.  

The record since July 2003 clearly does not show that the 
veteran's PTSD meets the criteria for a 70 percentage rating, 
that is, occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Although he has difficulty in adapting to stressful 
circumstances (including work) and some inability to 
establish and maintain effective relationships, the Board 
notes that he has remained gainfully employed on a long-term 
basis as a truck mechanic; enjoys the company of his 
granddaughter and a few friends who visit him at home; eats 
at a familiar local restaurant; belongs to a military society 
and attends their annual function; and participates in 
leisure pursuits including driving a sport motorized vehicle, 
gardening, and working around the house.
  
The Board also notes that the veteran has been assigned GAF 
scores between        52 and 60 since July 2003.  According 
to DSM-IV, GAF scores between 51 and    60 are indicative of 
moderate symptoms (e.g. a flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  In this case, 
the medical evidence of record since July 2003 shows that the 
veteran has had a constricted affect at times, as well as 
occasional panic attacks, and that he also has a few friends.  

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher rating on an extraschedular basis pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The evidence 
indicates that the PTSD was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks prior to July 2003, and no more 
than occupational and social impairment with reduced 
reliability and productivity since July 2003.  As noted 
above, the veteran has difficulty in adapting to stressful 
circumstances (including work) and some inability to 
establish and maintain effective relationships, but he has 
remained gainfully employed on a long-term basis as a truck 
mechanic, enjoys the company of his granddaughter and a few 
friends, and participates in some leisure pursuits.

The veteran's symptoms and clinical findings as documented in 
medical reports from 2001 to 2007 do not objectively show 
that his PTSD markedly interferes with employment (i.e., 
beyond that contemplated in the assigned rating at each 
stage), or requires frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards, and the Board finds that schedular 
ratings are adequate in this case.  Hence, the Board 
concludes that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson prior to 
July 2003, and that the claims for an initial rating in 
excess of 30 percentage for PTSD prior to July 2003, and for 
a rating in excess of 50 percentage for PTSD since July 2003 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  See 38 U.S.C.A.  § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

An initial rating in excess of 30 percentage for PTSD prior 
to July 2003 is denied.

A rating in excess of 50 percentage for PTSD since July 2003 
is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


